Title: To Thomas Jefferson from John Wayles Eppes, 19 August 1820
From: Eppes, John Wayles
To: Jefferson, Thomas


Dear Sir,
Mill Brook
August 19th 1820.
Your letter of the 29th of July was received by the last mail—I am highly gratified at the prospect held out in it of our seeing you here—I shall feel great pleasure in accomodating you with a loan of 4000 dollars in the mode you propose—In the present uncertain condition of Bank stock it will be better for me to dispose of the stock and loan you the money—I would not wish a cent more or less than the fair selling price of the stock & disposing of the stock and loaning the money will probably be the readiest mode of rendering the contract satisfactory to each of us. I have written by this mail to Mr Chever whose situation gives him the best means of knowing the real value of the stock & who will I know aid me in disposing of it at a fair price. As soon as the stock can be disposed of I will write to you and you can have the money either immediately afterwards or at the end of the year according as the one or other arrangement may best answer your purposes—In the event of your taking the 4000 dollars I shall calculate on receiving the interest annually, & the principal in Negroes at the end of two years—in the mode you propose.I am much obliged to you for the information on the subject of the Columbia college—I have always admired the character of Cooper & I consider Francis particularly fortunate in having the prospect of being placed in a situation, where all the departments of science essential for him at present are filled by professors the first in their several branches—Whatever may happen Francis will be able to finish his Education there—And although I hope everything from the Legislature of Virginia, I have my fears (that even the favorite child the University) may as is but too common) find its parent more liberal in every thing than money—Francis considers the rout from Monticello by Buckingham Court house the nearest and best—Since you were here last some additional difficulties have been presented on the rout from Canton. From Buckingham Court house by Mr Bollings and Captn Evans’s is the best rout—Francis can inform you as returned on that rout—Our crops are uncommonly fine at present—From the 25th of June to the 27th of July we had not a drop of Rain—Since that time we have had almost continued Rains—Present me affectionately to the family & accept yourself my best wishes.With every sentiment of respect & affection I am yoursJno: W: Eppes